Title: From Thomas Jefferson to George Rogers Clark, 19 March 1780
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Williamsburg Mar. 19. 1780.

  Since my last to you by Capt. Shannon informing you that draughts from yourself and Colo. Todd to the amount therein mentioned had been presented by Colo. Legras and Capt. Lintot, a Mr. Nathan merchant from the Havanna has presented us with others which he had taken up in New-Orleans to the amount of near 50,000 dollars. These two parcels added to those before presented from Mr. Pollock and being all demanded in hard money or commodities at their hard money price which is more than we are able to pay has demolished our credit at that port. In order therefore to re-establish it so far as may enable us to furnish necessaries for your troops, we are obliged to have a regular correspondence opened by our board of trade with some person at Orleans, to remit proper funds there, and that no draughts may go till provision is made for them to desire that you will always notify the articles of clothing and military stores you will want that the board of trade may have them provided either by remitting to you their bills on New Orleans, or sending them immediately to that place. Provisions we put out of the question as well as whatever else the country will furnish, meaning that they shall be purchased on the South side of the Ohio, where our money is current. In the mean time I must desire you to send us a list of all the bills you have drawn on us, specifying where they are drawn in dollars whether silver or paper dollars were intended, and if paper at what rate of depreciation they were estimated. The known price of commodities in hard money or peltry will serve as a standard for you to fix the rate of depreciation. I must put you on your guard not to confide too much in Shannon as he has proved here that it would be misplaced.
Many reasons have occurred lately for declining the expedition against Detroit. Want of men, want of money, scarcity of provisions, are of themselves sufficient, but there are others more cogent which cannot be trusted to a letter. We therefore wish you to decline that object, and consider the taking post on the Missisipi and chastising the hostile Indians as the business of this summer.
There is reason to apprehend insurrection among some discontented inhabitants (Tories) on our South-Western frontier. I would have you give assistance on the shortest warning to that quarter, should you be applied to by the militia officers, to whom I write on the subject. Nothing can produce so dangerous a diversion of our force, as a circumstance of that kind if not crushed in it’s infancy.
The withdrawing the whole of your men from the Illinois country seems very expedient and necessary unless there be powerful reasons against it unknown to us. Colo. Todd I hope will get their militia into such training and subordination as that they will be in no danger from the Indians.
I am Sir with great respect Your most humble servt.,

Th: Jefferson

 